Name: Commission Regulation (EEC) No 1704/85 of 20 June 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6 . 85 Official Journal of the European Communities No L 163/25 COMMISSION REGULATION (EEC) No 1704/85 of 20 June 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (4), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 124, 11 . 5. 1984, p. 1 . b) OJ No L 54, 23 . 2 . 1985, p. 1 . O OJ No L 142, 1 . 6 . 1983, p. 1 . O OJ No L 187, 12 . 7 . 1983, p . 29 . No L 163/26 Official Journal of the European Communities 22. 6 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3 . Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5 . Representative of the recipient (2) (3)  6. Total quantity 10 tonnes 7. Origin of the skimmed-milk powder Community market confined to Denmark, Ireland and the United Kingdom 8 . Intervention agency holding the stocks Irish 9. Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10x10 cm and : 'NIC- 1 24 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 6 . 85 Official Journal of the European Communities No L 163/27 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 30 May 1984 2. Recipient ICRC 3. Country of destination Philippines 4. Stage and place of delivery cif Manila 5 . Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B) to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and 'PHL-38 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / MANILA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No . 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) No L 163/28 Official Journal of the European Communities 22. 6 . 85 Description of the lot C D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 14 November 1984 2. Recipient UNRWA 3. Country of destination Jordan Syria 4. Stage and place of delivery cif Aqaba cif Lattakia 5. Representative of the recipient (3) UNRWA Headquarters, attention of Mr Worm, PO box 700, A- 1400 Vienna (telex 135310) 6 . Total quantity 150 tonnes 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch Belgian 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES AQABA' LATTAKIA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83(0 22. 6. 85 Official Journal of the European Communities No L 163/29 Description of the lot E F G 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Philippines 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 66 tonnes 66 tonnes 134 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9. Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION OF THE WORLD FOOD PROGRAMME / PHI 2318 / PI / ZAMBOANGA' CAGAYAN DE ORO' DAVAO' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ No L 163/30 Official Journal of the European Communities 22. 6 . 85 Description of the lot H I K 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Philippines 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 20 tonnes | 62 tonnes 6 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION OF THE WORLD FOOD PROGRAMME / MANILA' | TACLOBAN' ZAMBOANGA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ 22. 6 . 85 Official Journal of the European Communities No L 163/31 Description of the lot L M N 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Philippines 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 58 tonnes 28 tonnes 40 tonnes 7 . Origin of the skimmed-milk powder Community marketl 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 12. Shipment period 'ACTION OF THE WORLD FOOD PROGRAMME / PHI 2607 / CAGAYAN DE ORO' DAVAO' POLLOC' Before 31 August 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ No L 163/32 Official Journal of the European Communities 22. 6. 85 Description of the lot O P 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient IMBEC 3 . Country of destination Mozambique 4. Stage and place of delivery cif ports Mozambique 5. Representative of the recipient (3) IMBEC, E.E., CP 4229, Maputo  Destinado aos desvios no 125 da Empresa do Abastecimento da cidade de Maputo e no 32 da Companhia Industrial da Matola (telex 6-206 IMBEC Mo Maputo Mozambique) 6. Total quantity 150 tonnes 150 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into Community stock after 1 October 1984 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE EM PO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 f7) 22. 6 . 85 Official Journal of the European Communities No L 163/33 Description of the lot Q 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 30 May 1984 2. Recipient ICRC 3 . Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5. Representative of the recipient (2) (3)  6. Total quantity 90 tonnes 7. Origin of the skimmed-milk powder Community market confined to Denmark, Ireland and the United Kingdom 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and 'NIC-124 / ACCION DEL COMITÃ  INTER ­ NACIONAL DE LA CRUZ ROJA / CORINTO' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 163/34 Official Journal of the European Communities 22. 6 . 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , p. 2 . (3) The successful tenderer shall contact the recipient without delay to determine the necessary ship ­ ping papers . (4) Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle Colibri , Carretera de Baruta, Caracas, Venezuela (telex 26336 COMEU VC). (*) Commission delegate to be contacted by the successful tenderer : Thailand  Thai Military Bank Building, 9th and 10th floors, 34 Phya Thai Road, Bangkok (telex 086/2764 COMEUBK TH. (*) Commission delegate to be contacted by the successful tenderer : Jordan  Schmeisani, Wadi Sagra Circle, PO box 926794, Amman (telex 22260  DELEUR JO). Syria  73 rue Al Rachid, PO box 11269, Damascus (telex DELCOM SY 412919). Ã ) Commission delegate to be contacted by the successful tenderer : A. Marongiu, Delegado CCE NA RPM, Hotel Polana, Quarto 143, Maputo (telex 6-146 CCE MO).